IN THE SUPREME COURT OF PENNSYLVANIA



 IN RE: REESTABLISHMENT OF THE                 :   NO. 476
 MAGISTERIAL DISTRICTS WITHIN THE              :
 4th JUDICIAL DISTRICT OF THE                  :   MAGISTERIAL RULES DOCKET
 COMMONWEALTH OF PENNSYLVANIA                  :



                                             ORDER



PER CURIAM

       AND NOW, this 16th day of May 2022, upon consideration of the Petition to

Reestablish the Magisterial Districts of the 4th Judicial District (Tioga County) of the

Commonwealth of Pennsylvania, it is hereby ORDERED AND DECREED that the

Petition, which provides for the reestablishment of the Magisterial Districts within Tioga

County as they currently exist, to be effective immediately, is granted.


Said Magisterial Districts will be reestablished as follows:



 Magisterial District 04-3-01                         Brookfield Township
 Magisterial District Judge James R. Edgcomb          Clymer Township
                                                      Deerfield Township
                                                      Elkland Borough
                                                      Farmington Township
                                                      Jackson Township
                                                      Knoxville Borough
                                                      Lawrenceville Borough
                                                      Lawrence Township
                                                      Nelson Township
                                                      Osceola Township
                                                      Tioga Borough
                                                      Tioga Township
                                                      Westfield Borough
                                                      Westfield Township
Magisterial District 04-3-02                     Liberty Borough
Magisterial District Judge Robert L. Repard      Wellsboro Borough
                                                 Charleston Township
                                                 Chatham Township
                                                 Delmar Township
                                                 Duncan Township
                                                 Elk Township
                                                 Gaines Township
                                                 Liberty Township
                                                 Middlebury Township
                                                 Morris Township
                                                 Shippen Township


Magisterial District 04-3-03                     Blossburg Borough
Magisterial District Judge Tiffany L. Cummings   Mansfield Borough
                                                 Roseville Borough
                                                 Bloss Township
                                                 Covington Township
                                                 Hamilton Township
                                                 Putnam Township
                                                 Richmond Township
                                                 Rutland Township
                                                 Sullivan Township
                                                 Union Township
                                                 Ward Township